Name: Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12 . 91 Official Journal of the European Communities No L 354 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products Whereas the application of these standards calls for the inspection of the products subject to them; whereas provision should therefore be made for such inspection; Whereas it is desirable to make provision under the rules regulating the market for measures which would make it possible to adjust supply to market requirements and to guarantee , as far as possible , a fair income to producers ; whereas , given the special features of the market in fishery products , the formation of producers' organizations whose members would be bound by certain rules , notably in the matter ofproduction andmarketing, would contribute to the attainment of these objectives ; Whereas it is desirable to adopt provisions to facilitate the formation and operation of these organizations and the investment entailed in applying their common rules; whereas to this end Member States should be allowed to make aid available to them, this aid being partly financed by the Community; whereas , however , the amount of this aid should be limited; whereas , it should also be temporary and degressive , so that the financial responsibility of producers will gradually increase; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Council Regulation (EEC) No 3796 / 81 of 29 December 1981 on the common organization of the market in fishery products ( 3 ), as last amended by Regulation (EEC) No 3571 /90 (4 ), has been substantially amended on a number of occasions; whereas it is appropriate, for reasons of clarity and rationality, to consolidate the said Regulation; Whereas the operation and development of the common market in agricultural products must be accompanied by the establishment of a common agricultural policy ; whereas the latter must include in particular a common organization of agricultural markets , which may take various forms depending on the products concerned; Whereas the fishing industry is of special importance to the agricultural economy of certain coastal regions of the Community; whereas that industry provides a major part of the income of fishermen in these regions ; whereas it is therefore advisable to encourage market stability by appropriate measures ; Whereas one of the steps to be taken to implement the common organization of the market is the application of common marketing standards to the products concerned; whereas application of these standards should have the effect of keeping products of unsatisfactory quality off the market and facilitating trade relations based on fair competition, thus helping to improve the profitability of production; Whereas , to support the activity of these organizations , thus facilitating greater market stability , Member States should be permitted to extend, under certain conditions, to all non-members who market goods in a specific region the rules , in particular those on first-stage marketing, adopted by the organization in the region in question on behalf of its members ; Whereas application of the system described above involves costs to be borne by the organization whose rules have been extended; whereas , therefore, non-members should contribute towards these costs ; whereas the Member States concerned should also be afforded the possibility of granting an indemnity to those operators in respect ofproducts which , although they meet marketing standards, could not be marketed and which are withdrawn from the market ; ( ») OJ No C 183 , 15 . 7 . 1991 , p. 359 . (2 ) OJ No C 269 , 14 . 10 . 1991 , p. 39 . Whereas , at all events, provisions should be laid down to ensure that the producers' organizations do not hold a dominant position in the Community ; ( 3 ) OJ No L 379 , 31 . 12 . 1981 , p. 1 . {*) OJ No L 353 , 17 . 12 . 1990 , p. 10 . No L 354/2 Official Journal of the European Communities 23 . 12 . 91 Whereas in order to cope with market situations which, in the case of certain fishery products of special importance to producers' incomes, are likely to lead to prices which might cause disturbances on the Community market , a guide price which is representative of production areas in the Community and which will be used to determine price levels for intervention on the market must be fixed for each of these products; Whereas, in order to stabilize prices , producers' organizations should be able to intervene in the market, notably by applying a withdrawal price below which the products of their members shall be withdrawn from the market; Whereas it is appropriate in specific cases and under certain conditions to support the activities of producers' organizations by providing financial compensation for quantities withdrawn from the market; Whereas experience has shown that , in certain cases , the financial compensation paid to the said organizations is not such as to encourage fishermen to join them; whereas the financial compensation should therefore be increased; Whereas experience has shown that some flexibility should be introduced into the application of intervention mechanisms by the fixing of Community withdrawal prices , to enable the organizations to withdraw products from the market, within certain limits , in accordance with market fluctuations ; Whereas, to encourage fishermen to adjust their deliveries more accurately to market requirements, provision should be made for different levels of financial compensation depending on the volume of market withdrawals ; Whereas in view, in particular, of the scarcity of certain species , the destruction of fish of a high commercial value which have been withdrawn from the market should be avoided where possible; whereas , to this end , aid should be granted for the processing and storage, for their processing for human consumption, of certain quantities of fresh products withdrawn from the market ; Whereas , in order to foster greater market stability , due account being taken of the characteristics of the products concerned and of the diversity of the circumstances pertaining to their production and marketing, certain species should be covered by a Community price support scheme; Whereas, however, regional price disparities for these species do not permit their being covered at present by the existing scheme for the grant of financial compensation to producers' organizations ; Whereas, therefore an intervention scheme should be introduced that is based on a withdrawal price set by producers' organizations themselves ; whereas provision should therefore be made for such organizations to receive flat-rate aid on certain terms for products that have been the subject of such independent intervention; Whereas , in order to encourage producers' organizations to adjust their supply to market requirements more effectively , provision should be made for suitable financial co ­ responsibility on their part and a limit should be set on the quantities for which aid can be given ; Whereas , in order where possible to prevent the destruction of fish withdrawn from the market , it should be possible for flat-rate aid to be granted for the processing and storage for subsequent human consumption of Certain quantities withdrawn ; Whereas, as regards three tuna species , namely albacore , bluefin and bigeye , the marketing characteristics are similar to those of the other species qualifying for the flat-rate aid and provision should be made to include these species as well under this scheme; Whereas the aid should be made conditional on the observance of common marketing standards ; Whereas the trend of market prices may make it necessary for action to be taken to help harmonize prices in the Community; whereas it should therefore be possible for the grant of flat-rate aid to be made conditional on autonomous withdrawal prices not exceeding a maximum level ; Whereas, where application of the flat-rate aid scheme brings about greater harmonization of prices as a result of changes inthe production and marketing of the species concerned, the species in question should be brought within the scope of the financial compensation scheme; Whereas , where prices for certain frozen products show a significant tendency to decline, provision should be made to permit the grant of private storage aid to producers', organizations for such products originating in the Community; ' Whereas experience has shown that the conditions for the grant of flat-rate aid need to be specified in the case of certain products frozen on board and that at the same time the scheme in question needs to be made to comply with the general principles of the other Community intervention schemes; Whereas a fall in import prices for tuna for the canning industry might threaten the income level of Community producers of this product ; whereas provision should therefore be made for compensation to be granted to these producers when necessary; Whereas , in the case of tuna , in order to rationalize the marketing of a uniform product , the compensatory allowance should be reserved to producers' organizations satisfying certain conditions ; 23 . 12 . 91 Official Journal of the European Communities No L 354 / 3 Whereas it is not yet possible to establish Community import arrangements for certain products ; whereas it is necessary in these circumstances to allow Member States to maintain for those products the quantitative restrictions which result from their national arrangements; Whereas the safeguard mechanism may, in exceptional circumstances , be impaired; whereas , in order not to leave, should this happen, the Community market defenceless against any disturbances which might result therefrom, the Community should be allowed to take the necessary measures; Whereas, in addition to the system described above, and to the extent necessary for its proper working, provision should be made for regulating recourse to the inward processing arrangements referred to in Regulation (EEC) No 1999 / 85 (*) and, when the situation on the market so requires , prohibiting totally or in part the use of inward processing arrangements ; whereas it is also desirable that refunds should be so fixed that Community raw materials used by processing industries in the Community with a view to export are not placed at a disadvantage by recourse to processing arrangements which would encourage these industries to give preference to raw materials imported from non-member countries ; Whereas it is necessary to prevent competition between Community undertakings being distorted on external markets ; whereas equal conditions of competition must therefore be established by the introduction of a Community system which would provide for the optional granting of refunds on exports to third countries to the extent necessary to safeguard Community participation in international trade in the products concerned, particularly in respect of those which are in sufficient supply in the Community , where these exports are of economic importance; Whereas the levying of any customs duty or charge having equivalent effect and the application of any quantitative restriction or measure having equivalent effect are prohibited in the internal trade of the Community by the provisions of the Treaty; Whereas the establishment of a single market based on a common price system would be jeopardized by the granting of certain aids ; whereas , therefore, the provisions of the Treaty whereby aids granted by Member States can be examined, and those which are incompatible with the common market prohibited, should be made to apply to the fishing industry; Whereas the common organization of the market in fishery products must take appropriate account , at the same time, of the objectives set out in Articles 39 and 110 of the Treaty; Whereas implementation of this common organization must also take account of the fact that it is in the Community's interest to preserve fishing grounds as much as possible ; whereas the financing of measures relating to quantities exceeding those which might be allocated to the Member States should therefore not be permitted; Whereas , in order to assess whether a situation exists on the Community market linked to the trend ofprices on the world market in tuna that warrants payment of the compensatory allowance , a check must be made that the drop in Community marke prices stems from a drop in import prices; Whereas , in order to discourage an abnormal increase in tuna production, provision should be made for limits to be laid down within which the allowance may be granted to producers' organizations on the basis of supply conditions recorded on the Community market; Whereas , in order not to disturb traditional trading parterns, provision should be made for producers' organizations to help finance intervention on the Community market in cases where their production of tuna landed on this market increases ; Whereas , in the interests of safeguarding the income level of producers of salmon and lobsters , provision should be made for granting compensation to these producers under certain conditions; Whereas , however , it is in the Community interest that application of Common Customs Tariff duties should be totally suspended for certain products ; whereas , since Community production of tuna is inadequate , conditions of supply comparable to those ruling in exporting third countries should be maintained for food-processing industries using these products so as not to hinder their development in the context of international conditions of competition; whereas any disadvantages which this system might present for Community tuna producers could be offset by payment of the indemnities envisaged for this purpose; Whereas the tariff nomenclature resulting from the application of this Regulation is included in the Common Customs Tariff; whereas this Regulation should include the amendments to the Common Customs Tariff; Whereas experience has shown that it may prove necessary to take tariff measures very rapidly , in order to ensure the supply of the Community market and to ensure that the Community's international undertakings are complied with; whereas , in order to allow the Community to deal with such situations with all the assiduity called for, provision should bemade for a procedure enabling the requisite measures to be taken rapidly, Whereas , for certain products, measures should be taken with regard to imports coming from third countries at abnormally low prices , so as to avoid disturbances on Community markets; whereas , in order to ensure the greater efficiency of these measures , it is appropriate , on the one hand, to improve the system whereby import prices are established, and , on the other hand, to extend the list of those products which may be made subject to the reference price system; Whereas , for the majority of the products , the system thus introduced allows for renunciation of all quantitative restrictive measures at the external frontier of the Community and for applying only the customs duty of the Common Customs Tariff actually levied; 0 ) OJ No L 188 , 20. 7 . 1985 , p. 1 . No L 354 /4 Official Journal of the European Communities 23 . 12 . 91 HAS ADOPTED THIS REGULATION:Whereas , in order to facilitate implementation of the proposed measures, there should be a procedure for establishing close cooperation between Member States and the Commission within a Management Committee; Whereas the expenditure incurred by the Member States as a result of the obligations arising out of the application of this Regulation falls on the Community in accordance with the provisions of Articles 2 and 3 of Council Regulation (EEC) No 729/70of21 April 1970 on the financing of the common agricultural policy ( J ), as last amended by Regulation (EEC) No 2048 / 88 (2 ), Article 1 1 . A common organization of the market in fishery products is hereby established , comprising a price and trading system and common rules on competition . 2 . This organization shall cover the following products: CN code Description (a) 0301 0302 0303 0304 Live fish Fish , fresh or chilled , excluding fish fillets and other fish meat of heading No 0304 Fish , frozen , excluding fish fillets and other fish meat of heading No 0304 Fish fillets and other fish meat (whether or not minced), fresh , chilled or frozen (b) 0305 Fish , dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process; fish meal , fit for human consumption (c) 0306 0307 Crustaceans , whether in shell or not, live , fresh , chilled , frozen , dried , salted or in brine; crustaceans , in shell , cooked by steaming or by boiling in water , whether or not chilled, frozen , dried , salted or in brine Molluscs, whether in shell or not, live , fresh , chilled, frozen, dried, salted , or in brine; aquatic invertebrates other than crustaceans and molluscs , live , fresh , chilled, frozen, dried , salted or in brine (d) 0511 91 10 0511 91 90 Animal products , not elsewhere specified or included; dead animals of Chapter 1 or 3 , unfit for human consumption:  Other:   Products of fish or crustaceans molluscs or other aquatic invertebrates ; dead animals of Chapter 3 :    Fish waste    Other (e) 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs (f) 1605 Crustaceans , molluscs and other aquatic invertebrates , prepared or preserved (g) 1902 20 10 Pasta , whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti , macaroni , noodles , lasagne, gnocchi, ravioli , canelloni; couscous, whether or not prepared:  Containing more than 20% by weight of fish , crustaceans, molluscs or other aquatic invertebrates (h) 2301 20 00 Flours , meals and pellets, ofmeat or of meat offal , of fish or of crustaceans , molluscs or other aquatic invertebrates, unfit for human consumption; greaves:  Flours, meals and pellets , of fish or of crustaceans , molluscs or other aquatic invertebrates (&gt;) OJ No L 94, 28 . 4. 1970 , p. 13 . ( 2 ) OJ No L 185 , 15 . 7. 1988 , p. 1 . 23 . 12 . 91 Official Journal of the European Communities No L 354/5 TITLE I Marketing standards TITLE II Producers' organizations Article 2 1 . Common marketing standards and the scope of such standards may be determined for the products listed in Article 1 or groups of these products ; these standards may in particular cover classification by quality, size or weight , packing, presentation and labelling. 2 . When marketing standards have been adopted, the products to which they apply may not be displayed for sale , offered for sale , sold or otherwise marketed unless they conform to these standards , subject to special rules which may be adopted for trade with third countries. 3 . The marketing standards and general rules for their application , including the special rules referred to in paragraph 2 , shall be adopted by the Council acting by a qualified majority on a proposal from the Commission. Article S 1 . For the purpose of this Regulation , 'producers' organization' means any recognized organization or association of such organizations , established on producers' own initiative for the purpose of taking such measures as will ensure that fishing is carried out along rational lines and that conditions for the sale of their products are improved. These measures , which shall be designed in particular to promote implementation of catch plans , concentrations of supply and regularization of prices , shall require members :  to dispose, through the organization, of their total output of the product or products in respect of which they are members ; the organization may decide that this requirement can be waived if products are disposed of in accordance with common rules established in advance,  to apply, with regard to production and marketing, rules which have been adopted by the organization with the particular aim of improving product quality and adapting the volume of supply to market requirements. 2 . The producers' organizations must not hold a dominant position on the common market unless necessary in pursuance of the objectives in Article 39 of the Treaty. 3 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt general rules for the application of this Article . Article 3 Decisions to adjust the common marketing standards to take account of changes in production and sales conditions shall be taken in accordance with the procedure laid down in Article 36 . Article 4 1 . Products for which commonmarketing standards have been adopted shall be subject to inspection byMember States for conformity with these standards . This inspection may take place at all marketing stages and during transport . 2 . Member States shall take all appropriate measures to penalize infringements of Article 2 . 3 . Not later than one month after the entry into force of each marketing standard , Member States shall notify the other Member States and the Commission of the name and address of the bodies entrusted with the inspection of each product or group of products for which a standard has been adopted. 4 . Detailed rules for the application of paragraph 1 shall be adopted as necessary in accordance with the procedure laid down in Article 36 , account being taken in particular of the need to ensure coordination of the work of the inspection bodies and uniformity in the interpretation and application of common marketing standards. Article 6 1 . Member States may make aid available to producers' organizations established after 1 January 1982 to encourage their formation and to facilitate their operation. 2 . This aid shall be granted during the three years immediately following recognition . For the first, second and third years the aid shall not exceed 3% , 2% and 1% respectively of the value of production marketed under the auspices of the producers' organization . Nor shall it exceed 60% , 40 % and 20 % of the organization's administrative expenses in the first , second and third years respectively. Payment of the aid shall be made within five years of the date of recognition . 3 . The value of production marketed shall be established on a standard basis for each year, namely :  members' average marketed production during the three calendar years immediately preceding membership of the organization , No L 354/6 Official Journal of the European Communities 23 . 12 . 91  average producer prices obtained by those members over the same period. 4 . During the five years immediately following the creation of the intervention funds referred to in Article 9 , Member States may make aid available to producers' organizations, either directly or through credit institutions , in the form of loans on special terms to cover part of the anticipated cost ofmarket interventionwithin the meaning of Article 9 . 5 . The aid referred to in paragraph 2 shall be notified to the Commission in a report which Member States shall forward to it at the end of each financial year . When the aid referred to in paragraph 4 is granted , the Commission shall be notified immediately . 6 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. The Commission may, within two months of their notification : ( a) decide that the rules notified may not be made obligatory; or (b) declare void the extension of the rules decided on by the Member State , in particular where , pursuant to Article 2 of Regulation (EEC) No 26 ( x ), it finds that Article 85 ( 1 ) of the Treaty is applicable to the agreement , decision or practice whereby the standards in question are adopted or executed. In that case the Commission's decision with regard to the agreement, decision or practice shall apply only from the date of such finding . 4 . Member States shall take all appropriate measures to :  ensure that the rules referred to in paragraph 1 are complied with ,  penalize breaches of those rules . They shall forthwith inform the Commission of such measures. 5 . Where paragraph 1 is applied , the Member State concerned may decide that non-members are liable to the organization for all or part of the fees paid by member producers in so far as these fees are intended to cover administrative costs resulting from the application of the system referred to in paragraph 1 . 6 . Where paragraph 1 is applied , Member States shaU effect, where necessary , through the agency of the producers' organizations , the withdrawal of products not satisfying the marketing rules or which could not be sold at a price at least equal to the withdrawal price. 7 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article . 8 . A list of the areas referred to in paragraph 1 and the other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 36 . Article 7 1 . Where a producers' organization is considered to be representative of production and marketing on a part of the coast or in one or more landing places on such part of the coast , the Member State concerned may oblige producers who are not members of that organization and who market any of the products referred to in Article 1 (2 ) on that part of the coast or at one or more of those landing places to comply with : ( a) the marketing rules referred to in the second indent of the second subparagraph of Article 5 ( 1 ); (b) the rules adopted by the organization concerned on market withdrawal for the products listed in Annex I. A and D, provided that the withdrawal price is equal to the price set in accordance with Article 12. However , the rules adopted by the organization on the withdrawal price for the fresh or chilled products referred to in Article 1 (2) (a ) and (c), other than the products referred to in Annex I. A and D , may be extended to non-members of the organization established in the areas referred to in the first subparagraph . It may be decided that the rules referred to above shall not apply to certain categories of sales . 2 . The provisions of paragraph 1 may be applied by Member States only to parts of the coast on which production and marketing conditions are homogeneous . 3 . Member States shall notify to the Commission the rules which they intend to make obligatory pursuant to paragraph 1 . Article 8 1 . Where Article 7 (1 ) is applied , the Member State may grant an indemnity to producers who are not members of an organization and who are established in the Community in respect of products which :  cannot be marketed pursuant to Article 7(1 ) (a), or  have been withdrawn from the market pursuant to under Article 7 ( 1 ) ( b ). ( ») OJ No 30, 20 . 4 . 1962 , p . 993 /62 . 23 . 12. 91 Official Journal of the European Communities No L 354 /7 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 36 . This indemnity shall be granted without discrimination as to the nationality or place of establishment of the recipients and may not exceed 60 % of the amount arrived at by applying the withdrawal price fixed in accordance with Article 12 to the quantities withdrawn . 2 . The expenditure resulting from the granting of the indemnity referred to in paragraph 1 shall be borne by the Member State concerned. TITLE III Prices Article 10 1 . A guide price for each of the products listed in Annex I . A , D and E shall be fixed before the beginning of the fishing year. These prices shall be valid for the whole Community and shall be fixed for each fishing year or for each of the periods into which that year is subdivided. 2 . The guide price shall be based on :  the average ofprices recorded for a significant proportion of Community output and a product with given commercial characteristics on representative wholesale markets or in representative ports during the three fishing years immediately preceding the year for which the price is fixed , '  an assessment of production and demand prospects . In fixing the price , account shall also be taken of the need to :  stabilize market prices and avoid the formation of surpluses in the Community ,  help support producers' incomes,  consider consumers' interests . 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall determine the level of the guide prices referred to in paragraph 1 . Article 9 1 . For the products listed in Article 1 , producers' organizations may fix a withdrawal price below which they will not sell products supplied by their members . In this event , for quantities withdrawn from the market , producers' organizations:  shall grant an indemnity to members in respect of the products listed in Annex I. A and D and in Annex VI which conform to the standards adopted in accordance with Article 2 ,  may grant an indemnity to members in respect of other products listed in Article 1 but not in Annex I. A and D nor in Annex VI . For each product listed in Article 1 , a maximum level for the withdrawal price may be fixed in accordance with paragraph 5 . 2 . The disposal of products thus withdrawn from the market must be determined by producers' organizations in such a way as not to interfere with normal marketing of the product in question . 3 . To finance these withdrawal measures , producers' organizations shall create intervention funds fed by contributions assessed on quantities offered for sale or shall , alternatively , have recourse to an equalization system. 4 . Producers' organizations shall supply the following information to the national authorities who shall communicate it to the Commission :  a list of the products for which they intend to operate the system described in paragraph 1 ,  the period during which withdrawal prices are applicable ,  the level of withdrawal prices proposed and applied . Article 11 1 . Throughout the period during which the guide price is applicable , Member States shall notify the Commission of the prices recorded on representativewholesale markets or in representative ports for products having the characteristics selected for fixing the guide price . 2 . Markets and ports in Member States where a significant proportion of Community output of a given product is marketed shall be regarded as representative within the meaning of paragraph 1 . 3 . Member States shall notify the Commission every quarter of wholesale prices during the previous quarter for . the products listed in Annex IV . B frozen on board and frozen on land. 4 . Detailed rules for the application of this Article shall be adopted, and the list of representative markets and ports referred to in paragraph 2 approved , in accordance with the procedure laid down in Article 36. No L 354/ 8 Official Journal of the European Communities 23 . 12 . 91 Article 12 1 . For each of the products appearing:  in Annex I.A and D, a Community withdrawal price,  in Annex I.E , a Community selling price shall be fixed on the basis of the freshness , size or weight and the presentation of the product , hereinafter called 'product category', by applying to an amount equal at least to 70 % , and not exceeding 90% , of the guide price, the conversion factor of the" category of the product concerned . These conversion factors shall reflect the price relationship between the category of products under consideration and that adopted for fixing the guide price . The Community withdrawal price and the Community selling price must , however, in no case exceed 90% of the guide price . 2 . In order to ensure producers in landing zones which are very far away from the principal consumption centres of the Community access to markets under satisfactory conditions , the prices referred to in paragraph 1 may be weighted, for these zones , by adjustment conversions . 3 . The procedures for applying this Article and, in particular, the ascertainment of the percentage of the guide price serving as an element in the calculation of the Community withdrawal prices or the Community selling prices and the determination of the landing zones referred to in paragraph 2 , as well as the prices , shall be adopted according to the procedure provided for in Article 36 . (d) a withdrawal price no less than the price referred to in Article 12 is applied for each category of the product concerned. However , a producers' organization which, as one of the measures referred to in Article 5(1 ), applies a ban on the sale of certain categories of products shall not be required to apply the Community withdrawal price for those categories of products . 2 . Financial compensation shall be granted only where products withdrawn from the market are disposed of for purposes other than human consumption or in such a way as not to interfere with normal marketing of the products referred to in Article 12 . However, the compensation shall not be granted if the products withdrawn daily are below a minimum quantity or value to be fixed . 3 . The financial compensation shall be equal to :  85 % of the withdrawal price for quantities withdrawn from the market by the producers' organizations concerned which do not exceed 5 % ,  70%of the withdrawal price for quantities withdrawn from the market by the producers' organizations concerned which exceed 5% and do not exceed 10% ,  55 % of the withdrawal price for quantities withdrawn from the market by the producers' organizations concerned which exceed 10% and do not exceed 15% ,  40 % of the withdrawal price for quantities withdrawn from the market by the producers' organizations concerned which exceed 15% and do not exceed 20% ,  0% of the withdrawal price for quantities withdrawn from the market by the producers' organizations concerned which exceed 20 % of the annual quantities of the product concerned which are put up for sale in accordance with Article 5 ( 1 ). The quantities withdrawn from the market shall be taken into account for financial compensation in chronological order of their withdrawal . 4 . Production by members of an organization withdrawn from the market by that organization or another organization pursuant to Article 7 shall be taken into consideration for the purpose of calculating the financial compensation to be granted to the organization to which the producers in question belong. Eighty per cent of the volume of the quantities eligible for the premium referred to in Article 14 shall be used for calculating the financial compensation . 5 . The financial compensation shall be reduced by the value , set at a standard amount , of the product intended for purposes other than human consumption or by the net proceeds from the disposal of products for human consumption in accordance with paragraph 2. The above value shall be set at the beginning of the fishing year. It shall , Article 13 1 . Member States shall grant financial compensation to producers' organizations which intervene pursuant to Article 9 in respect of the products listed in Annex I.A and D on condition that: ( a ) the withdrawal price applied by these organizations is the Community withdrawal price fixed in accordance with Article 12 , a margin of tolerance extending 10% below and 10% above this price being, however , permitted to take account in particular of seasonal fluctuations in market prices ; (b ) products withdrawn conform to the standards adopted in accordance with Article 2; (c) the indemnity granted to members in respect of quantities withdrawn from the market:  does not exceed the amount resulting from the application to those quantities of the withdrawal prices fixed in accordance with Article 12, and  is at least equal , for the various bands of quantities withdrawn, to the percentage of the withdrawal price referred to in paragraph 3 , plus 2,5 ; 23 . 12 . 91 Official Journal of the European Communities No L 354/9 however, be adjusted if significant and lasting price changes take place on Community markets . 6 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. 7. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 36 . Article 14 1 . Some of the products listed in Annex I.A and D withdrawn from the market at the withdrawal price referred to in Article 12, shall be eligible for a carry-over premium, provided that they :  have been supplied by a member producer, in particular of the seasonal fluctuations of the market prices . 2 . Only the following may be considered to be quantities which may be the subject of a storage premium, i.e. those which :  were brought on to the market by a member producer , *  meet certain requirements as regards quality and presentation,  have been the subject of a sale , in the course of which it was established that no purchaser was available for the Community selling price ,  are either processed with a view to their freezing and stored or preserved in conditions to be determined . 3 . Products which have been neither sold under the conditions referred to in the third indent of paragraph 2 , nor are intended for the operations referred in the fourth indent of paragraph 2 , shall be disposed of in such a way as not to impede the normal disposal of the product concerned . 4 . For each of the products concerned, the storage premium shall be granted only for quantities which do not exceed 20% of the annual quantity, offered for sale in accordance with Article 5 ( 1 ). The amount of this premium may not exceed the amount of technical and financial costs relating to operations indispensable for stabilization and storage . 5 . The procedures for applying this Article shall be adopted in accordance with the procedure provided for in Article 36 .  meet certain quality, size and presentation requirements,  are processed by one or more of the processing methods listed in paragraph 3 ,  are stored for a period to be determined. 2 . The premium shall be granted only for quantities not exceeding 15% of the annual quantity of the product in question put up for sale in accordance with Article 5 ( 1 ). The amount of the premium may not exceed the amount of the actual cost processing and storage nor exced 50% of the Community withdrawal price for the fresh product. 3 . The processing methods referred to in this Article are : (a)  freezing,  salting,  drying; (b) filleting or cutting-up where these are accompanied by one of the processing methods listed in (a). 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article and the list of the products eligible for a carry-over premium. 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 36 . Article 16 1 . For products listed in Annex VI, Member States shall grant flat-rate aid to producers' organizations which practise intervention in accordance with Article 9 , on condition that: (a ) the said organizations determine a withdrawal price, hereinafter called an 'autonomous withdrawal price', before the beginning of the fishing year; the producers' organizations shall apply that price throughout the fishing year, a tolerance of 10% below and 5 % above being allowed ; the price may not , however , exceed 80 % of the weighted average price recorded for the product categories in question in the area of activity of the producer's organizations concerned during the previous three fishing years; (b) the products withdrawn meet the standards adopted in accordance with Article 2; (c) the indemnity granted to associated producers in respect of the products withdrawn from the market is equal to the autonomous withdrawal price . 2 . The flat-rate aid shall be granted for quantities withdrawn from the market on condition that they: Article 15 1 . Member States shall grant a storage premium to producers' organizationswho do not sell , during thewhole of the fishing year, the products appearing in E of Annex I below the Community selling price laid down in accordance with Article 1 2 , with a tolerancemargin of 10 % either above or below this price being admitted, however , to take account No L 354 / 10 Official Journal of the European Communities 23 . 12 . 91 scheme and in particular on the trend of prices for the products listed in Annex VI . The Council , acting by a qualified majority on a proposal from the Council , shall decide on appropriate measures before the expiry of the five-year period . Article 1 7 1 . For each of the products or groups of products listed in Annex II , a guide price to be valid for the Community throughout the year shall be fixed each year and determined in accordance with Article 10 (2). 2 . . The Member States shall notify the Commission of the prices recorded on representative wholesale markets or in representative ports for products or groups of products having the characteristics selected for fixing the guide price referred to in paragraph 1 . 3 . Markets and ports in Member states where a significant proportion of Community output of a given product is marketed shall be considered as representative within the meaning of paragraph 2 . 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall fix the guide price referred to in paragraph 1 . 5 . Detailed rules for the application of this Article shall be adopted, and the list of representative markets and ports referred to in paragraph 3 approved, in accordance with the procedure laid down in Article 36 . (a) were put up for sale in accordance with Article 5 ( 1 ); and (b) were , before withdrawal , put up for sale under conditions to be determined; and (c)  are disposed of in a way that does not affect the normal disposal of production, or  are processed and stored . Processing for the purposes of this Article shall be freezing, and filleting or cutting accompanied by freezing. 3 . The flat-rate aid shall be granted only for quantities not in excess of 10% of the annual quantities sold in accordance with Article 5 ( 1 ). The grant of flat-rate aid may be made subject to the condition that the autonomous withdrawal price does not exceed a maximum level fixed in accordance with the procedure laid down in Article 36 . 4 . The flat-rate aid for quantities : (a ) dealt with in accordance with the first indent of paragraph 2 (c) shall be 75 % of the withdrawal price applied during the current fishing year; (b) dealt with in accordance with the second indent of paragraph 2 (c) may not exceed 50 % of the maximum level referred to in paragraph 1 (a) or exceed the technical costs of processing and storage recorded during the previous fishing year , the highest costs being disregarded. 5 . The flat-rate aid shall be reduced by the value , fixed at a standard amount, of the product when it is disposed of as specified in the first indent of paragraph 2 (c). 6 . The Member States concerned shall introduce a control system ensuring that products for which the flat-rate aid is applied do in fact qualify for it . For the purposes of this control system, recipients of the flat-rate aid shall keept stock records which meet criteria to be determined. Member states shall communicate to the Commission at intervals to be laid down a table showing average product and category prices recorded at representative wholesale markets or ports. 7 . The Council , acting by a qualified majority on a proposal from the Commission shall decide , depending on the alignment of the prices for the species referred to under this Article , on their inclusion in the list of products in Annex I.A. 8 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 36 . 9 . The provisions of this Article shall apply for a period of five years from 13 November 1988 . The Commission shall submit to the Council , one year before the end of that period , a report on the functioning of the Article 18 1 . Private storage aid for the products listed in Annexes II and III may be granted to producers' organizations applying Article 5 (1 ) to production and marketing during the current fishing year if: ( a ) the average prices realized for a product offered for sale by the producers' organizations during a significant period to be determined are less than:  85 % of the guide price mentioned in Article 17 ( 1 ) for the products in Annex II , and  95 % of the Community producer price mentioned in Article 19 ( 1 ) for the products of Annex III ; and (b ) the price situation is likely to persist . 2 . The following rules shall apply to the grant of private storage aid :  the products must have been fished, frozen on board and landed in the Community by a member of a producers' organization ,  the aid shall be restricted to 20% of the average quantity of the products offered for sale in the Community in 23 . 12 . 91 Official Journal of the European Communities No L 354 / 11 4 . Member States shall notify the Commission of average monthly prices recorded at representative wholesale markets or ports for products of Community origin as referred to in paragraph 1 which have defined commercial characteristics . 5 . For the purpose of paragraph 4 the representative markets and ports of the Member States shall be those where a significant proportion ofCommunity production of tuna is marked. 6 . Detailed rules for the application of this Article , in particular the setting of conversion factors for the various species, sizes and presentations of tuna and and a list of the presentative markets and ports referred to in paragraph 4 , shall be adopted in accordance with the procedure laid down in Article 36 . accordance with Article 5 during the same period of three fishing years preceding the fishing year in respect of which the aid is granted. Aid may not , however , be granted for more than 20% of the quantity offered for sale during the period in progress ,  it must have been established, under conditions to be laid down , that the products concerned are Community products ,  the products must be stored for a minimum period and then placed on the Community market again . 3 . The amount of the private storage aid may not exceed the sum of technical costs and interest for a maximum period of three months . This amount shall be fixed each month degressively . 4 . Detailed rules for the application of this Article , in particular the amount of the private storage aid and the conditions on which it is granted, shall be adopted in accordance with the procedure laid down in Article 36 . 5 . Notwithstanding paragraphs 1 and 2 and until 31 December 1991 , the aid shall also be granted to producers who are established in Greece and do not belong to a producers' organization . Article 20 1 . Within the limits laid down in paragraph 4 , an allowance shall be granted to producers' organizations in respect of the products listed in Annex III if it is found, in respect of a given calendar quarter , that  the average selling price recorded on the Community market, and  the free-at-frontier price mentioned in Article 24 plus any applicable countervailing charge, are both lower than a triggering threshold of 93 % of the Community producer price for the product in question . 2 . The allowance shall be granted to producers' organizations for quantities of the product in question caught by theirmembers and sold and delivered during the quarter in question to canning industries located within the customs territory of the Community, subject to the conditions and limits laid down in this Article . 3 . The allowance may not exceed:  the difference between the triggering threshold and the average selling price of the product in question recorded on the Community market , or  a flat-rate amount equivalent to 12% of the said threshold, or  for each producers' organization , the difference between that threshold and the average selling price realized by that producers' organization . 4 . In the quarter in respect of which the allowance is granted, the total quantities that may be eligible for the allowance shall in no case exceed:  62,8 % of the quantities of tuna used by the Community canning industry during that quarter,  the average quantities sold and delivered in accordance with Article 2 during the equivalent quarter of the three Article 19 1 . For the products listed in Annex III , a Community producer shall be fixed before the beginning of each fishing year. That price shall be valid throughout the Community and shall be fixed for each fishing year . 2 . The Community producer price shall be fixed:  on the basis of the average of prices recorded for a significant proportion of Community output and a product with well defined commercial characteristics on representative wholesale markets or in representative ports during the three fishing years immediately preceding the year for which the price is fixed,  taking into account trends in production and demand. In fixing this price, account shall also be taken of the need to :  take into consideration the flows of supply of the Community canning industry ,  help support producers' incomes,  avoid the formation of surpluses in the Community . 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall set the Community producer price referred to in paragraph 1 before the beginning of each fishing year. No L 354 / 12 Official Journal of the European Communities 23 . 12 . 91 This compensation shall be financed by a fund set up in accordance with Article 9 (3 ). 8 . The storage aid granted pursuant to Article 1 8 shall be deducted from the compensatory allowance for quantities in respect of'which it has been paid . 9 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt general rules for the grant of the allowance. 10 . Detailed rules for the application of this Article, in particular the amount of the allowance and the rules for its grant, shall be adopted in accordancewith the procedure laid down in Article 36 . Article 21 1 . Compensation shall be granted if necessary to Community producers of the products listed in Annex IV.A.2. 2 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt general rules for granting the compensation . 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 36 . fishing years preceding the one in respect of which the allowance is paid ,  110% of the average quantities sold and delivered in accordance with paragraph 2 during the equivalent quarter of the fishing years 1984 to 1986 . 5 . In the light of the trends in Community production and the supply situation in the Community canning industry , the Council , acting by a qualified majority on a proposal from the Commission, shall , before 1 January 1993 , determine any necessary amendments to be made to the percentages and the reference period referred to in paragraph 4 . 6 . Within the limits laid down in paragraph 4 , the amount of the allowance granted to each producers' organization shall be equal to :  the amount laid down in paragraph 3 for quantities of the product in question which have been disposed of in accordance with paragraph 2 and which do not exceed the average quantities sold and delivered under the same conditions by its members in the equivalent quarter in the reference fishing years 1984 to 1986 ,  95% of the amount laid down in paragraph 3 for quantities of the product in question which exceed the average quantities referred to in the previous indent , up to a limit of 110% of those quantities ,  90% of the amount laid down in paragraph 3 for quantities of the product in question which exceed those laid down in the previous indent and which are equal to the surplus of the quantities resulting from the allocation amoung producers' organizations of the quantities eligible for an allowance under paragraph 4. The allocation shall be made between the producers' organizations concerned proportionately on the basis of their respective production during the equivalent quarter in the fishing year 1984 to 1986. 7 . Producers' organizations shall allocate the allowance granted to their members proportionately on the basis of the quantities produced by them and sold and delivered in accordance with paragraph 2. The allowance paid by a producers' organization to its member producers shall be increased by a compensatory payment equal to :  2,5 % of the amount laid down in paragraphs when the amount paid to the producers' organization is equal to that amount,  5 % of the amount laid down in paragraph 3 when the amount paid to the producers' organization is equal to 95 % of that amount,  10% of the amount laid down in paragraph 3 when the amount paid to the producers' organization is equal to 90% of that amount. TITLE IV Trade with third countries Article 22 1 . The Common Customs Tariff is hereby amended in accordance with Annex VII . 2 . The general rules for interpretation of the Common Customs Tariff and the particular rules for its application shall be applicable to the classification of products covered by this Regulation ; the tariff nomenclature resulting from the application of this Regulation shall be adopted in the Common Customs Tariff. 3 . Save as otherwise provided in this Regulation, or where derogation therefrom is decided by the Council , acting by a qualified majority on a proposal from the Commission, the following shall be prohibited:  the levying of any charge having an effect equivalent to a customs duty,  the application of any quantitative restriction. 4 . Until such time as Community arrangements for imports of the products specified in Annex IV.C are implemented, Member States may retain in respect of these products the quantitative restrictions in relation to third countries applicable when this Regulation enters into force. 23 . 12 . 91 Official Journal of the European Communities No L 354 / 13 Article 23 1 . The Commission Customs Tariff duties applicable to the products listed in Annex III shall be totally suspended. 2 . In an emergency caused by:  supply difficulties on the Community market , or  the fulfilment of international commitments , it may be decided wholly or partly to suspend the Common Customs Tariff duties in respect of the products list in Article 1 in accordance with the procedure laid down in Article 36 . 3 . The Commission shall inform the European Parliament and the Council of any decision taken pursuant to paragraph 2. The reference price for the tuna specified in Annex III intended for use by the canning industry shall be based on the weighted average of the free-at-frontier prices recorded on the most representative import markets or in the most representative ports of import in the Member States during the three years immediately preceding the date on which the reference price is fixed, reduced by an amount equal to any customs duties and charges levied on the products and by the cost of unloading and transport from Community frontier crossing points to those markets or ports . The conversion factors fixed in accordance with the procedure laid down in Article 19 (6 ) shall be applied to the various types of tuna and to the various forms of presentation. 3 . For theproducts specified inAnnex I.A, D and E a free ­ at-frontier price shall be established , based on the prices recorded by the Member States for the various product categories at a specific marketing stage for the imported product on representative markets or in representative ports of import , reduced by an amount equal to the customs duty in the Common Customs Tariff actually levied and any charges levied on these products and by the cost of unloading and transport from Community frontier crossing points to those markets or ports . For the products specified in Annexes I.B and C , II , III , IV.B and V, a free-at-frontier price shall be established, based on the price recorded by each Member State for the usual commercial quantities which are imported into the Community, reduced by an amount equal to the customs duty in the Common Customs Tariff actually levied and any charges levied on the products any by the cost of unloading and transport. Member States shall notify the Commission regularly of:  the prices of the products referred to in the first subparagraph recorded on representative markets or at representative ports ,  the prices of the products referred to in the second subparagraph . 4 . When the free-at-frontier price for a given product imported from a third country remains lower than the reference price for at least three successive market days and if significant quantities of such products are being imported: (a ) autonomous suspension of the Common Customs Tariff duties may be abolished in the case of imports for which the free-at-frontier price is lower than the reference price ; (b) in the case of the products specified in Annex I.A (with the exception of product No 3), Annex I.C, D , E Annex II , Annex IV.B and Annex V, imports may be subjected to the requirements that the free-at-frontier price determined in accordance with paragraph 3 is at least equal to the reference price ; Article 24 1 . Reference prices valid for the Community shall be fixed each year , by product category, for the products specified in Annexes I , II, III , IV.B and V to obviate disturbances caused by supplies from third countries at abnormal prices or under such conditions as would jeopardize the stabilization measures referred to in Article 12, 13 , 14, 15 , 18 or 19 . 2 . The reference price for the products specified in Annex I.A and D shall be equal to the withdrawal price fixed in accordance with Article 12(1 ). The reference price for the products specified in Annex I.C shall be fixed on the basis of the reference price for the products specified in Annex I.A, taking account of the processing costs and of the need to ensure a relationship of prices in keeping with the market situation . For the products appearing in Annex I.E , the reference price shall be equal to the Community selling price fixed in accordance with Article 12 ( 1 ). The reference price for the products specified in Annexes I.B, IV.B and V shall be determined on the basis of the average reference price for the fresh product , taking account of the processing coasts and of the need to ensure a relationship of prices in keeping with themarket situation. Where there is no reference price for a fresh product , this price shall be determined on the basis of the reference price applied to a commercially similar fresh product . The reference price for the products specified in Annex II shall be derived from the guide price referred to in Article 17 ( 1 ) by reference to the price level specified in Article 1 8 ( 1 ) at which the intervention measures provided for therein may be taken and fixed taking account of the situation of the market in these products . No L 354 / 14 Official Journal of the European Communities 23 . 12 . 91 trend in free-at-frontier prices of products imported from each provenance . 4 . The countervailing charge provided for in paragraph 3 shall not , however , be levied in the case of third countries which are willing and able to guarantee that , when the products referred to in paragraph 1 originating in and coming from their territory are imported into the Community, the price plus the Common Customs Tariff duty actually levied will not be less than the reference price and that deflections of trade will be avoided . 5 . Detailed rules for the application of this Article , in particular the level of the reference prices , shall be adopted in accordance with the procedure laid down in Article 36. Decisions to introduce, alter or withdraw the countervailing charge, or to admit a particular third country to the benefit of paragraph 4 , shall be taken in accordance with the same procedure . (c) in the case of the products specified in Annex I.A.3 and B and Annex III , imports may be subjected to a countervailing charge, provided that this complies with the GATT rules on binding. However, where imports at entry prices lower than the reference price are from certain countries only or of certain species only, the countervailing charge shall be levied only on imports from those countries or of those species . The countervailing charge shall be equal to the difference between the reference price and the free-at-frontier price . This charge , which shall be the same for all Member States, shall be added to the customs duties in force . 5 . However, the measures referred to in paragraph 4 (c) shall not apply to third countries which undertake , on specific terms, that their products will be offered at prices to be determined in accordance with paragraph 3 which are at least equal to the reference price, and which do in practice observe this price in their deliveries to the Community . 6 . Detailed rules for the application of this Article , in particular the level of the reference price , shall be adopted to the procedure laid down in Article 36 . The application and repeal of the measures provided for in paragraph 4 shall be decided on according to the same procedure. However , in the intervals between the periodic meetings of theManagement Committee , thesemeasure shall be adopted by the Commission . In this event , they shall remain valid until any measures adopted in accordancewith the procedure laid down in Article 36 enter into force . Article 26 1 . To the extent necessary for the proper working of the commong organization of the market in fishery products , the Council , acting by qualified majority on a proposal from the Commission may in certain cases prohibit, in whole or in part, the use of inward processing arrangements in respect of the products specified in Article 1 (2 ) ( a), (b) and (c) where these are intended for the manufacture of the products specified in Article 1 (2), (b), (c), (e) and (f). 2 . The quantity of raw material which , under inward processing arrangements , is not subject to customs duty or a charge having equivalent effect must corresponded to the conditions under which the processing operation in question is actually to be effected .Article 25 1 . In order to obviate disturbances caused by supplies from third countries at abnormally low prices , references prices for the products referred to in Annex IV.A.l may be fixed before the beginning of each marketing year. A hese prices may be fixed at different levels during periods to be determinedwithin eachmarketing year according to seasonal fluctuations in prices . 2 . The reference prices referred to in paragraph 1 shall be fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with given commercial characteristics in the representative production areas of the Community. 3 . If the free-at-frontier price valid for a consignment of a normal commercial quantity of the products referred to in paragraph 1 of specified provenance is lower than the reference price, imports of those products from the third country in question may be made subject , in compliance with the GATT rules on binding, to a countervailing charge equal to the difference between the reference price and the free-at-frontier price plus the Common Customs Tariff duty actually levied. The Commission shall follow regularly the Article 27 1 . If, by reason of imports or exports , the Community market in one or more of the products specified in Article 1 (2 ) experiences or is threatened with serious disturbances which may endanger the objectives of Article 39 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance or threat of disturbance has ceased . The Council , acting by a qualified majority on a proposal from the Commission shall adopt detailed rules for the application of this paragraph and define the cases in which and the limits within which Member States may take interim protective measures . 2 . If the situation mentioned in paragraph 1 arises , the Commission shall , at the request of a Member state or on its own initiative, adopt the necessary measures ; the measures shall be communicated to the Member State and shall be immediately applicable. If the Commission recieves a request from a Member State , it shall take a decision thereon within 24 hours of receipt of the request. 23 . 12 . 91 Official Journal of the European Communities No L 354/ 15 3 . The measures adopted by the Commission may be referred to the Council by any Member State within three working days of the day on which they were communicated . The Council shall meet without delay. It may, acting by a qualified majority , amend or repeal the measures in question . the guidance Section of the European Agricultural and Guarantee Fund . 2 . Intervention measures shall be financed as provided for in Articles 8 , 13 , 14 , 15 , 16 , 18 , 20 and 21 in respect of products from a stock or group of stocks only up to the limit of any quantities allocated to the Member State in question from the total volume of allowable catches for the stock or group of stocks in question . 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt detailed rules for the application of this Article . Article 30 1 . Products specified in Article 1 which are manufactured or obtained from products not coming within the terms of Article 9 (2) or 10 ( 1 ) of the Treaty shall not be admitted to free circulation within the Community. 2 . Without prejudice to other Community provisions, the measurs shall take the necessary steps to ensure that all fishing vessels flying the flag of one of the Member states enjoy equal access to ports and first-stage marketing installations together with all associated equipment and technical installations. Article 28 1 . To the extent necessary to enable economically important exports of the products specified in Article 1 (2 ) to be effected on the basis of prices for those products on the world market , the difference between those prices and prices within the Community may be covered by an export refund. These provisions shall apply particularly to products which are in adequate supply in the Community and where the granting of a refund will permit adjustment to special marketing conditions on the world market . 2 . The refund shall be the same for the whole Community. It may be varied according to destination . The refund shall be granted on application by the party concerned . When the refund is being fixed, particular account shall be taken of the need to establish a balance between the use of Community basic products in the manufacture of processed goods for export to third countries and use of products from such countries brought in under inward processing arrangements. Refunds shall be fixed at regular intervals in accordance with the procedure laid down in Article 36 . Where necessary the Commission may, at the request of a Member State or on its own initiative , alter the refunds in the intervening period . 3 . The amount of the refund applicable to the export of products listed in Article 1 (2 ) shall be that applicable on the day of exportation . 4 . The Council , acting by a qualified majority on a proposal from the Commission shall adopt general rules for granting export refunds and criteria for fixing the amount of such refunds . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 36 . Article 31 Subject to any provisions to the contrary adopted pursuant to Article 42 and 43 of the Treaty , Articles 92 , 93 and 94 of the Treaty shall apply to production of and trade in the products specified in Article 1 . Article 32 Where a price rise exceeding one of the guide prices referred to in Articles 10 ( 1 ) and 17 ( 1 ) or the Community producer price referred to in Article 19 (4) by a percentage to be determined is recorded on the Community market and where this situation is likely to persist and is disturbing or threatens to disturb the market, appropriate measures may be taken to remedy the situation . The Council , acting by a qualified majority on a proposal from the Commission shall adopt general rules for the application of this Article.TITLE V General provisions Article 33 The Council , acting by a qualified majority on a proposal from the Commission may amend the Annexes hereto and later the percentages specified in Articles 12 and 18 . Article 29 1 . Fifty per cent of the aid granted by the Member States pursuant to Article 6 ( 1 ) and (2) shall be reimbursed by No L 354/ 16 Official Journal of the European Communities 23 . 12 . 91 Article 34 Member States and the Commission shall communicate to each other the information necessary for the implementation of this Regulation. Rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 36 . accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith . In that event the Commission may defer application of the measures which it has decided for a period of not more than one month from the date of such communication. The Council , acting by a qualified majority, may take a different decision within the time limit referred to in the previous paragraph . Article 35 A Management Committee for Fishery Products (hereinafter called 'the Committee') shall be established, consisting of representatives of the Member States and presided over by a representative of the Commission . Article 37 The Committee may consider any other question referred to it by its chairman either on his own initiative or at the request of the representative of a Member State. Article 38 This Regulation shall be so applied that appropriate account is taken at the same time of the objectives set out in Articles 39 and 110 of the Treaty . Article 39 1 . Regulation (EEC) No 3796/ 81 is hereby repealed . 2 . References to the repealed Regulation shall be construed as references to this Regulation and should be read in accordance with the correspondence table in Annex VIII . Article 36 1 . Where the procedure laid down in this Article is to be followed , the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State. 2 . The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2 ) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article . The chairman shall not vote . The Commission shall adopt measures which shall apply immediately. However, if these measures are not in Article 40 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1991 . For the Council The President J. PRONK 23 . 12 . 91 Official Journal of the European Communities No L 354/ 17 ANNEX I DescriptionCN codes A. Fresh or chilled products of heading No 0302 : 1 . 0302 22 00 2. 0302 2910 3 . ex 0302 40 4. 0302 50 10 5 . 0302 61 10 6 . 0302 62 00 7. 0302 63 00 8 . ex 0302 64 9 . 0302 65 20 and 0302 65 50 10. 0302 69 31 and 0302 69 33 Plaice (Pleuronectes platessa) Megrim (Lepidorhombus spp .) Herring of the species Clupea harengus Cod of the species Gadus morhua Sardines of the species Sardina pilchardus Haddock (Melanogrammus aeglefinus) Coalfish (Pollachius virerts) Mackerel of the species Scomber scombrus and Scomber japonicus Dogfish (Squalus acanthias and Scyliorhinus spp.) Redfish (Sebastes spp .) Whiting (Merlangus merlangus) Ling (Molva spp .) Anchovies (Engraulis spp.) Hake of the species Merluccius merluccius Ray's bream (Brama spp .) Monkfish (Lophius spp .) 11 . 0302 69 41 12. 0302 69 45 13 . 0302 69 55 14 . ex 0302 69 65 15 . 0302 69 75 16 . 0302 69 81 B. Frozen products of heading Nos 0303 and 0304 : . Herring of the species Clupea harengusex 0303 50 10 ex 0303 50 90 ex 0304 90 21 and ex 0304 90 25 C. Fish fillets and other fish meat (whether or not minced) of the species listed in A above, fresh or chilled, falling within combined nomenclature code ex 0304 10 31 , ex 0304 10 39, ex 0304 10 92, ex 0304 10 93 or ex 0304 10 98 D. Live, fresh or chilled products or products cooked by steaming or by boiling in water Shrimps of the species Crangon crangonex 0306 23 31 and ex 0306 23 39 E. Live, fresh or chilled products or products cooked by steaming or by boiling in water ex 0306 24 30 ex 0306 29 30 Edible crabs (Cancer pagurus) Norway lobsters (Nephrops norvegicus) No L 354/ 18 Official Journal of the European Communities 23 . 12 . 91 ANNEX II CN codes Description \ A. Frozen products of heading No 0303 1 . 0303 71 10 Sardines of the species Sardina pilcbardus 2 . 0303 79 71 Sea bream of the species Dentex dentex and Pagellus spp . B. Frozen products of heading No 0307 1 . 0307 49 19 Cuttlefish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeletti 2 . 0307 49 31 Squid (Loligo spp .) 0307 49 33 0307 49 35 and 0307 49 38 \ 3 . 0307 49 51 Squid (Ommastrephes sagittatus) 4 . 0307 59 10 Octopus (Octopus spp.) 5 . 0307 99 11 Illex spp. ANNEX III Tuna (of the genus Tbunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh , chilled or frozen , intended for industrial manufacture of products falling within heading No 1604 and classified under one of the following combined nomenclature Codes: \ CN codes Description Fresh or chilled Frozen Presented in a form other than those mentioned under heading No 0304 I. The following species (a ) Albacore or longfinned tuna (Thunnus alalunga), excluding fresh or chilled 1 . Weighing more than 10 kg each (*) 0303 41 11 , 0303 41 13 and 0303 41 19 2. Weighing not more than 10 kg each (*) 0303 41 11 , 0303 41 13 and 0303 41 19 (b ) Yellowfin tuna (Thunnus albacares) 1 . Weighing not more than 10 kg each 0302 32 10 (*) 0303 42 12 , 0303 42 32 and 0303 42 52 2 . Weighing not more than 10 kg each 0302 32 10 (*) 0303 42 18 , 0303 42 38 and 0303 42 58 (c) Skipjack or stripe-bellied tuna (Euthynnus (Katsuwonus) pelamis} 0302 33 10 0303 43 11 , 0303 43 13 and 0303 43 19 (d) Bluefin tuna (Thunnus thynnus), excluding fresh or chilled ex 0303 49 11 , ex 030349 13 and ex 0303 49 19 (e) Other species of the genuses Thunnus and Euthynnus with the exception of bigeye tuna (Parathunnus obesus), fresh or chilled 0302 39 10 and 0302 69 21 ex 0303 49 11 , ex 0303 49 13 , ex 0303 49 19 , 0303 79 21 , 0303 79 23 and 0303 79 29 II . Presented in one of the following ways (a ) Whole (b) Gilled and gutted l (c ) Other (for example heads of) I (*) Reference to weight applies to the whole product . 23 . 12 . 91 Official Journal of the European Communities No L 354/ 19 ANNEX IV A. Live, fresh, chilled or frozen products: CN code Description 1 . 0301 91 00 , 030211 00, 0303 21 00, 030410 11 , ex 0304 10 91 , 0304 20 11 and ex 0304 90 10 0301 93 00 , 0302 69 11 , 0303 79 11 , ex 0304 10 19 , ex 0304 10 91 , ex 0304 20 19 and ex 0304 90 10 Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) Carp 2. 0301 99 11 , 0302 12 00 , 0303 10 00, 0303 22 00 , 0304 10 13 , ex 0304 10 91 , 0304 20 13 and ex 0304 90 10 0306 12 and 0306 22 Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) Lobster (Homarus spp .) B. Frozen or salted products; frozen crustaceans: Falling within one of the following CN codes The following species Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 Fish fillets and other fish meat j(whether or not minced), frozen Salted fish , whether , or not dried Fish fillets, raw, merely coated with batter or breadcrumbs, whether Or not pre-fried in oil , deep frozen Frozen crustaceans Coalfish (Pollachius virens) Cod of the species Gadus tnorhua 0303 73 00 0303 60 11 0304 20 31 and 0304 90 41 ex 0304 20 29 and 0304 90 38 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 19 , ex 0305 51 90 and ex 0305 62 00 ex 1604 19 91 ex 1604 19 91 | Dogfish (Squalus acanthias and Scyliorhinus spp.) Haddock (Melanogrammus aeglefinus) 0303 75 20 and 0303 75 50 0303 72 00 0304 20 61 and ex 0304 90 97 0304 20 33 and 0304 90 45 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 ex 1604 19 91 Hake of the species Merluccius merluccius Herring of the species Clupea harengus Ling (Molva spp.) Mackerel of the spcies Scomber scombrus and Scomber japonicus ex 0303 78 10 ex 0303 50 10 and ex 0303 50 90 0303 79 51 0303 7411 and 0303 74 19 ex 0304 20 57 and ex 0304 90 47 ex 0304 20 75 , ex 0304 90 21 and ex 0304 90 25 0304 20 43 and ex 0304 90 97 ex 0304 20 53 and ex 0304 90 97 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90, ex 0305 59 30 and ex 0305 61 00 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 ex 1604 12 10 ex 1604 19 91 ex 1604 15 10 Megrim (Lepidorhombus spp .) Monkfish (Lophius spp.) Plaice (Pleuronectes platessa) 0303 39 20 0303 79 81 0303 32 00 0304 20 79 and 0304 90 51 0304 20 83 and 0304 90 57 0304 20 71 and ex 0304 90 97 ex 0305, 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 ex 1604 19 91 ex 1604 19 91 \ No L 354/20 Official Journal of the European Communities 23 . 12 . 91 Falling within one of the following CN codes The following species Fish , frozen, excluding fish fillets and other fish meat of heading No 0304 Fish fillets and other fish meat (whether or not minced), frozen Salted fish , whether or not dried Fish fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil , deep frozen Frozen crustaceans 0303 79 75 ex 1604 19 91 ex 1604 19 91 0304 20 81 and 0304 90 55 0304 20 35 , 0304 20 37 and 0304 90 31 0304 20 41 and ex 0304 90 97 0303 79 35 and 0303 79 37 0303 79 45 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 Ray's bream (Brama spp.) Redfish (Sebastes spp .) Whiting (Merlangus merlangus) Edible crabs (Cancer pagurus) Norway lobsters (Nephrops notvegicus) ex 1604 19 91 0306 14 30 0306 19 30 C. Prepared or preserved products: CN code Description 1 . 1604 13 10 and ex 1604 20 50 2 . 1604 14 10 , 1604 19 30 and 1604 20 70 Sardines Tuna (Thunnus spp.), Skipjack or stripe-bellied bonito [Euthynnus (Katsuwonus) pelamis] and other species of the genus Euthynnus 3 . ex 1902 20 10 Stuffed pasta (whether or not cooked or otherwise prepared), containing more than 20 % byweight of the productsmentioned under points 1 and 2 23 . 12 . 91 Official Journal of the European Communities No L 354 /21 ANNEX V Frozen or salted products; frozen or salted crustaceans; shelled and simply cooked by steaming or by boiling in water * Falling within one of the following CN codes The following species Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 Fish fillets and other fish meat (whether or not minced), frozen Salted fish , whether or not dried Fish fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil , deep frozen Crustaceans Alaska pollack (Theragra chalcogramma) ex 0303 79 55 0304 20 85 and 0304 90 61 ex 1604 19 91 Fish of the species Boreogadus saida 0303 79 41 ex 0304 20 29 and ex 0304 90 39 ex 1604 19 91 0303 60 19 and 0303 60 90 ex 1604 19 91Cod of the species Gadus ogac and Gadus macrocephalus 0304 20 21 , ex 0304 20 29 , 0304 90 35 and ex 0304 90 39 0304 20 73 and 0304 90 97 0303 39 10 ex 1604 19 91Flounder (Platichthys flesus) ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 19 , ex 0305 59 19 and ex 0305 69 10 ex 0305 30 11 , ex 0305 30 19 , ex 0305 51 90 and ex 0305 62 00 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90, ex 0305 59 30 and ex 0305 61 00 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 0305 30 90 , ex 0305 59 90 and ex 0305 69 90 ex 0303 78 10 ex 1604 19 91ex 0304 20 57 and ex 0304 90 47 Hake (Merluccius spp., except the species Merluccius merluccius) Herring of the species Clupea pallasii ex 0303 50 10 and ex 0303 50 90 ex 1604 12 10ex 0304 20 75, ex 0304 90 21 and ex 0304 90 25 ex 0304 20 53 and ex 0304 90 97 Fish of the species Orcynopsis unicolor 0303 79 61 and 0303 79 63 ex 1604 19 50 ex 0303 79 55 ex 0304 20 98 and ex 0304 90 97 ex 1604 19 91Pollack (Pollachius pollachius) Shrimps and prawns , other than shrimps of the species Crangon crangon frozen ex 0306 13 salted : ex 0306 23 10 , ex 0306 23 39 and ex 0306 23 90 shelled and simply cooked by steaming or by boiling in water ex 1605 20 00 No L 354/22 Official Journal of the European Communities 23 . 12 . 91 ANNEX VI Fresh or chilled products of the following species CN code 1 . Dab (Limanda limanda) ex 0302 29 90 2 . Lemon sole (Microstomus kitt) ex 0302 29 90 3 . Albacore or longfinned tuna (Thunnus alalunga) 0302 31 10 0302 31 90 4 . Bluefin tunas (Thunnus thynnus) ex 0302 39 10 ex 0302 39 90 5 . Bigeye tunas (Thunnus obesus or Parathunnus) ex 0302 39 10 ex 0302 39 90 6 . Pollack (Pollachius pollachius) ex 0302 69 51 7 . Blue whiting (Micromesistius poutassou or Gadus poutassou) 0302 69 85 8 . Pout (Trisopterus luscus) ex 0302 69 98 9 . Bogue (Boops boops) ex 0302 69 98 10 . Picarel (Maena smarts) ex 0302 69 98 11 . Conger (Conger conger) ex 0302 69 98 12 . Gurnard (Trigla spp .) ex 0302 69 98 13 . Horse mackerei (Trachurus spp.) ex 0302 69 98 14 . Mullet (Mugil spp.) ex 0302 69 98 15 . Skate (Raja spp .) ex 0302 69 98 and ex 0304 10 98 23 . 12 . 91 Official Journal of the European Communities No L 354/23 ANNEX VII Rate of duty CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 3 4 5 0301 Live fish : 0301 10  Ornamental fish : 0301 10 10   Freshwater fish 10 frei  0301 10 90   Saltwater fish 15 15   Other live fish: 0301 91 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, - Salmo gilae) 16 12 0301 92 00   Eels (Anguilla spp.) 10 3  0301 93 00   Carp 10 8  0301 99   Other: I    Freshwater fish: 0301 9911     Pacific salmon (Oncorhyttcbus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2  0301 99 19     Other 10 8  0301 99 90    Saltwater fish 17 16  0302 Fish , fresh or chilled ,' excluding fish fillets and other fish meat of heading No 0304 :  Salmonidae, excluding livers and roes: I \ 0302 11 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12 0302 12 00   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2 0302 19 00   Other 16 8   Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding liver and roes : 0302 21   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis): 0302 21 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 8  0302 21 30    Atlantic halibut (Hippoglossus hippoglossus) 15 8  0302 21 90    Pacific halibut (Hippoglossus stenolepis) 15 15  0302 22 00   Plaice (Pleuronectes platessa) 15 15  0302 23 00   Sole (Solea spp .) 15 15  0302 29   Other: 0302 29 10    Megrim (Lepidorhombus spp.) 15 15  0302 29 90    Other 15 15   Tunas (of genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes: 0302 31   Albacore or longfinned tunas (Thunnus alalunga): li No L 354 /24 Official Journal of the European Communities 23 . 12 . 91 1 2 3 4 5 0302 31 10 -   For the industrial manufacture of products falling within heading No 1604 {') 25 (*) (&gt;) 22 (*) ( «) 0302 31 90    Other 25 ( 2 ) 22 (*) ( «J  0302 32 -  Yellowfin tunas (Thunnus albacares): 0302 32 10 -   for the industrial manufacture of products falling within heading No 1604 ( ») 25 (*) ( 3 ) 22 (*) ( «)  0302 32 90   Other 25 (*) 22 (*) (&lt;)  0302 33 -  Skipjack or stripe-bellied bonito : 0302 33 10 -   For the industrial manufacture of products falling within heading No 1604 (M 25 ( ») ( 3 ) 22 (*) ( «) 0302 33 90 -   Other 25 (2 ) 22 (*) ( «)  0302 39 -  Other: \ l 0302 39 10 -   For the industrial manufacture of products falling within heading No 1604 ( x ) 25 (2 ) ( 3 ) 22 ( 2 ) (&lt;)  0302 39 90 -   Other 25 (*) 22 (*) (&lt;)  0302 40 - Herrings (Clupea harengus, Clupea pallasii), excluding and roes: I 0302 40 10 _  From 15 February to 15 June Free Free  0302 40 90 -  From 16 June to 14 February 20 (*) 15 (2 ) (J)  0302 50 - God (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes: I 0302 50 10 -  Of the species Gadus morhua 15 12  0302 50 90 -  Other 15 15  - Other fish , excluding livers and roes: l 0302 61 -  Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus): I 0302 61 10 -   Sardines of the species Sardina pilchardus 25 23  0302 61 30 -   Sardines of the genus Sardinops; sardinella (Sardinella spp .) 15 15  -   Brisling or sprats (Sprattus sprattus): l 0302 61 91 -    From 15 February to 15 June Free Free  0302 61 99 -    From 16 June to 14 February 20 13  0302 62 00 -  Haddock (Melanogrammus aeglefinus) 15 15  0302 63 00 -  Coalfish (Pollachius virens) 15 15 ,  0302 64 -  Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus): I 0302 64 10 -   From 15 February to 15 June Free Free  0302 64 90 -   From 16 June to 14 February 20 20  0302 65 -  Dogfish and other sharks: ||IIll 0302 65 20 -   Dogfish of the species (Squalus acanthias) 15 8 (e)  0302 65 50 -   Dogfish of the species (Scyliorhinus spp .) 15 8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2 ) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. ( 3 ) Total suspension for an indefinite period. ( 4 ) Duty exemption for tuna and fish of the genus Euthynnus falling within heading Nos 0302 and 0303 , intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorties and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. ( 5 ) Duty exemption for herring falling within subheadings, 0302 40 90, 0303 50 90, 0304 10 93 , 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . ( «) Duty rate reduced to 6 % for piked dogfish (Squalus acantbias) falling within subheadings 0302 65 20 and 0303 75 20 within the limits of a global annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities . 23 . 12 . 91 Official Journal of the European Communities No L 354/25 1 2 3 4 5 0302 65 90    Other 15 8  0302 66 00   Eels (Anguilla spp .) 10 3  0302 69   Other:    Freshwater fish : 0302 6*11     Carp 10 8  0302 69 19     Other 10 8     Saltwater fish :     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0302 33 : 0302 69 21      For the industrial manufacture of products falling within heading No 1604 (*) 25 (*) ( ») 22 &lt;*) ( «)  0302 69 25      Other 25 (*) 22 (*) ( «)      Redfish (Sebastes spp.): I 0302 69 31      Of the species Sebastes marinus 15 8  0302 69 33      Other 15 15  0302 69 35     Fish of the species Boreogadus saida 15 12  0302 69 41     Whiting (Merlangus merlangus) 15 15  0302 69 45     Ling (Molva spp.) 15 15  0302 69 51     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15  0302 69 55     Anchovies (Engraulis spp .) 15 15  0302 69 61     Sea bream (Dentex dentex and Pagellus spp .) 15 15  0302 69 65     Hake (Merluccius spp., Urophycis spp.) 15 15 ( s)  0302 69 75     Ray's bream (Bratna spp .) 15 15  0302 69 81     Monkfish (Lophius spp .) 15 15  0302 69 85     Blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15  0302 69 87     Swordfish (Xiphias gladius) 15 15  0302 69 98     Other 15 15  0302 70 00  Livers and roes 14 10  0303 Fish , frozen, excluding fish fillets and other fish meat of heac(ing No 0304 : 0303 10 00  Pacific salmon (Oncorhynchus spp.), excluding livers and roes 16 2   Other Salmonidae, excluding livers and roes: li 0303 21 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12  0303 22 00   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2  0303 29 00   Other 16 9  (&gt;) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2 ) Subject to compliance with the reference price . A countervailing tax is provided for in the cane of non-compliance with the reference price . ( 3) Total suspension for an indefinite period. (4 ) Duty exemption for tuna and fish of the genus Euthynnus falling within heading Nos 0302 and 0303 , intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to condition laid down in the relevant Community provisions . (5) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65 , 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities. No L 354 /26 Official Journal of the European Communities 23 . 12 . 91 1 2 3 4 5  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes : 0303 31   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis): 0303 31 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 8  0303 31 30    Atlantic halibut (Hippoglossus hippoglossus) 15 8  0303 31 90    Pacific halibut (Hippoglossus stenolepis) 15 15  0303 32 00   Plaice (Pleuronectes platessa) 15 15  0303 33 00   Sole (Solea spp .) 15 15  0303 39   Other: \ I 0303 39 10    Flounder (Platichthys flesus) 15 15  0303 39 20    Megrim (Lepidorhombus spp .) 15 15  0303 39 90    Other 15 15   Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes: 0303 41   Albacore or longfissed tunas (Thunnus alalunga):    For the industrial manufacture of products falling within heading No 1604 ( J ): 0303 41 11     Whole 25 (2 ) ( 3 ) 22 (*) ( «)  0303 41 13     Gilled and gutted 25 (*) ( 3 ) 22 (*) (4 )  0303 41 19 _ _ _ _ Other (for example 'heads off) 25 (2 ) ( 3 ) 22 (*) (4 )  0303 41 90    Other 25 (2) 22 (*) ( «)  0303 42   Yellowfin tunas (Thunnus albacares): I    For the industrial manufacture of products falling within heading No 1604 (*):     Whole: 0303 42 12      Weighing more than 10 kg each 25 (2) ( 3 ) 20 (*) (&lt;)  0303 42 18      Other 25 (2 ) (&gt;) 20 (') (&lt;)      Gilled and gutted: 0303 42 32      Weighing more than 10 kg each 25 (2) ( 3 ) 22 ( 2 ) (&lt;)  0303 42 38      Other 25 (2) P ) 22 ( 2 ) (4 )      Other (for example 'heads off ): II 0303 42 52      Weighing more than 10 kg each 25 (2) ( 3 ) 22 ( 2 ) (4 )  0303 42 58      Other 25 (2) ( 3 ) 22 (2 ) (&lt;)  0303 42 90    Other 25 (2 ) 22 ( 2 ) (&lt;)  0303 43   Skipjack or stripe-bellied bonito: ll    For the industrial manufacture of products falling within heading No 1604 (*): 0303 43 11     Whole 25 (2 ) ( 3 ) 22 (2 ) (4 )  0303 43 13 _ _ _ _ Gilled and gutted ^ 25 ( 2 ) ( 3 ) 22 ( 2 ) ( «)  (&gt;) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . ( 2 ) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (3) Total suspension for an indefinite period. (4) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303 , intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is subject to conditions laid down in the relevant Community provisions . 23 . 12 . 91 Official Journal of the European Communities No L 354 /27 1 2 3 4 5 0303 43 19    Other (for example 'heads off) 25 ( ») (2 ) 22 (') ( 3 ) "  0303 43 90 -   Other 25 ( i ) 22 ( ») ( 3 )  0303 49  Other: -   For the industrial manufacture of products falling within heading No 1604 (4 ): I 0303 49 11 - Whole 25 0 ) (2 ) 22 ( ») ( »)  0303 49 13 -    Gilled and gutted 25 0 ) (*) 22 H (&gt;)  0303 49 19 -    Other (for example 'heads off ) 25 (*) (*) 22 0 ) ( 3 )  0303 49 90 -   Other 25 ( ») 22 ( i ) ( »)   0303 50 - Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes: \ 0303 50 10 -  From 15 February to 15 June Free Free  0303 50 90 -  From 16 June to 14 February 20 (^ 15 ( ») ( 5 )  0303 60 - Cod (Gadus morhtia, Gadus ogac, Gadus macrocephalus), excluding livers and roes: I 0303 60 11 -  Of the species Gadus morhua 15 12 ( s )  0303 60 19 _  Of the species Gadus ogac 15 15 ( «) '  0303 60 90 _  Of the species Gadus macrocephalus 15 15   Other fish, excluding livers and roes: 0303 71 -  Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus): I 0303 71 10 -   Sardines of the species Sardina pilchardus 25 23  0303 71 30 -   Sardines of the genus Sardinops; sardinella (Sardinella spp .) 15 15  -   Brisling or sprats (Sprattus sprattus): I \ 0303 71 91 -    From 15 February to 15 June Free Free  0303 71 99     From 16 June to 14 February 20 13  0303 72 00   Haddock (Melanogrammus aeglefinus) 15 15  0303 73 00 -  Coalfish (Pollachius virens) 15 15  0303 74 -  Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus): I -   Of the species Scomber scombrus and Scomber japonicus: II 0303 74 11 -    From 15 February to 15 June Free Free  0303 74 19 -    From 16 June to 14 February 20 20  0303 74 90    Of the species Scomber australasicus 15 15  0303 75 -  Dogfish and other sharks : || ll 0303 75 20 -   Dogfish of the species Squalus acanthias 15 8 ( 7 )  0303 75 50 -   Dogfish of the species Scyliorhinus spp . 15 8  0303 75 90    Other 15 * 8  0303 76 00 -  Eels (Anguilla spp.) 10 3  (') Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . ( z ) Total suspension for ap indefinite period. ( 3 ) Duty exemption for tuna and fish of the genus Eutkynnus falling within heading Nos 0302 and 0303 , intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is subject to conditions laid down in the relevant Community provisions. ( 4 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. ( 5 ) Duty exemption for herring falling within subheadings 0302 40 90 , 0303 50 90, 0304 10 93 , 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . (6 ) Subject to limits and conditions to be determined by the competent authorities . ( 7 ) Duty rate reduced to 6% for piked dogfish (Squalus acanthias) falling within subheadings 0302 65 20 and 0303 75 20 within the limits of a global annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities . No L 354/28 Official Journal of the European Communities 23 . 12 . 91 1 2 3 4 5 0303 77 00   Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 15 15  0303 78   Hake (Merluccius spp ., Urophycis spp .): 0303 78 10    Hake of the genus Merluccius 15 15 ( »)  0303 78 90    Hake of the genus Urophycis 15 15  0303 79   Other:    Freshwater fish: 0303 79 11     Carp 10 8  0303 79 19     Other 10 8  1    Saltwater fish:     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuu/onus) pelamis) mentioned in subheading 0303 43 :      For the industrial manufacture of products falling within heading No 1604 (2 ): 0303 79 21 Whole 25 (') ( «) 22 (') (*)  0303 79 23       Gilled and gutted 25 (*) ( «) 22 ( ») ( s )  0303 79 29       Other (for example 'heads off) 25 ( 3 ) ( «) 22 ( ») ( 5 )  0303 79 31      Other 25 (') 22 ( ») ( 5 )      Redfish (Sebastes spp .): 0303 79 35      Of the species Sebastes marinus 15 8  0303 79 37      Other 15 15  0303 79 41     Fish of the species Boreogadus saida 15 12 ( «)  0303 79 45     Whiting (Merlangus merlangus) 15 15  0303 79 51     Ling (Molva spp .) 15 15  0303 79 55     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15     Fish of the species Orcynopsis unicolor: 0303 79 61 _____ From 15 February to 15 June Free Free  0303 79 63      From 16 June to 14 February 20 20  ' 0303 79 65     Anchovies (Engraulis spp.) 15 15  0303 79 71     Sea bream (Dentex dentex and Pagellus spp .) 15 15  0303 79 75     Ray's bream (Brama spp .) 15 15  0303 79 81 Monkfish (Lophius spp .) 15 15  0303 79 83     Blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15  0303 79 87    _ Swordfish (Xiphias gladius) 15 15  0303 79 98     Other 15 15  0303 80 00  Livers and roes 14 10  (') Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65 , 0303 78 10 and 0304 90 47, within the limits ofa global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities. ( 2 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . ( 3 ) Subject to compliance within the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price. ( 4) Total suspension for an indefinite period. ( s ) Duty exemption for tuna and fish of the genus Euthynnus falling within heading Nos 0302 and 0303 , intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota subject to conditions laid down in the relevant Community provisions. (*) Subject to limits and conditions to be determined by the competent authorities . 23 . 12 . 91 Official Journal of the European Communities No L 354 /29 1 2 3 4 5 0304 Fish fillets and other fish meat (whether or not minced), fresh , chilled or frozen : 0304 10  Fresh or chilled:   Fillets : I    Of freshwater fish : I 0304 10 11     Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12  0304 10 13     Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2 0304 10 19     Or other freshwater fish 13 9  - - - Other: IlI 0304 10 31     Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 18 18 0304 10 39     Other 18 18    Other fish meat (whether or not minced): || 0304 10 91    Of freshwater fish 8 8     Other: IlII     Flaps of herring: || I 0304 10 92      From 15 February to 15 June Free Free  0304 10 93      From 16 June to 14 February 20 15  0304 10 98     Other 18 15 H  0304 20  Frozen fillets : ||IIl   Of freshwater fish : IIII 0304 20 11    Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12  0304 20 13    Of Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmp salar) and Danube salmon (Hucho hucho) 16 2 0304 20 19    Of other freshwater fish 13 9    Ofcod (Gadus morhua, Gadus macrocephalus, Gadus ogac ) and of fish of the species Boreogadus saida: 0304 20 21    Of cod of the species Gadus macrocephalus 18 15  0304 20 29    Other 18 15 ( 2 ) ( 3 )  0304 20 31   Of coalfish (Pollachius virens) 18 15  0304 20 33   Of haddock (Melanogrammus aeglefinus) 18 15    Of redfish (Sebastes spp .): I 0304 20 35    Of the species Sebastes marinus 18 12  0304 20 37    Other 18 15  0304 20 41   Of whiting (Merlangus merlangus) 18 15  0304 20 43   Of ling (Molva spp .) 18 15  0304 20 45   Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus 18 18    Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) and of fish of the species Orcynopsis unicolor: 0304 20 51    Of mackerel of the species Scomber australasicus 18 15  ( 1 ) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90 , 0304 10 93 , 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . (2 ) Duty rate reduced to 8 % for cod of the species Gadus morhua within the limits of a global annual tariff quota of 10 000 tonnes to be granted by the competent Community authorities . ( 3 ) Subject to limits and conditions to be determined by the competent authorities . No L 354 / 30 Official Journal of the European Communities Li . IZ. yi 1 2 3 4 5 0304 20 53    Other 18 15    Of hake (Merluccius spp., Urophycis spp .): 0304 20 57    Of hake of the genus Merluccius 18 15 ( i ) (*)  0304 20 59    Of hake of the genus Urophycis 18 15    Of dogfish and other sharks : l 0304 20 61    Of dogfish (Squalus acanthias and Scyliorbinus spp .) 18 15  0304 20 69    Of other sharks 18 15  0304 20 71   Of plaice (Pleuronectes platessa) 18 15  0304 20 73   Of flounder (Platichthys flesus) 18 15  0304 20 75   Of herring (Clupea harengus, Clupea pallasii) 18 15  0304 20 79   Of megrim (Lepidorhombus spp .) 18 15  0304 20 81   Of Ray's bream (Brama spp .) 18 15  0304 20 83   Of monkfish (Lophius spp .) 18 15  0304 20 85   Of Alaska pollack (Theragra chalcogramma) 18 15  0304 20 87   Of swordfish (Xiphias gladius) 18 15  0304 20 97   Other 18 15  0304 90  Other: 0304 90 10   Of freshwater fish 8 8    Other:    Of herring (Clupea harengus, Clupea pallasii): 0304 90 21     From 15 February to 15 June Free Free  0304 90 25     From 16 June to 14 February 20 ( 3 ) 15 ( 3 ) &lt; «)  0304 90 31    Of redfish (Sebastes spp .) 15 8     Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and offish of the species Boreogadus saida: 0304 90 35     Of cod of the species Gadus macrocephalus 15 15  0304 90 38     Of cod of the species Gadus morhua 15 12 {')  0304 90 39     Other 15 15 ( s ) .  0304 90 41    Of coalfish (Pollachius virens) 15 15  0304 90 45    Of haddock (Melanogrammus aeglefinus) 15 15     Of hake (Merluccius spp., Urophycis spp.): || 0304 90 47     Of hake of the genus Merluccius 15 15 ( 6 )  0304 90 49     Of hake of the genus Urophycis 15 15  0304 90 51    Of megrim (Lepidorhombus spp .) 15 15  0304 90 55    Of Ray's bream (Brama spp .) 15 15  0304 90 57    Of monkfish (Lophius spp.) 15 15 \  (*) Subject to compliance with the reference price . ( 2 ) Duty rate reduced to 10 % and subject to compliance with the reference price for frozen fillets presented as industrial blocks, with bones (standard) within the limits of a global annual tariff quota of 5 000 tonnes , for the period 1 July, to 31 December , to be granted by the competent Community authorities . ( 3 ) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. (*) Duty exemption for herring falling within subheadings 0302 40 90 , 0303 50 90 , 0304 10 93 , 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . ( 5 ) Subject to limits and conditions to be determined by the competent authorities . ( «) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65 , 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities . 23 . 12 . 91 Official Journal of the European Communities No L 354 / 31 1 2 3 4 5 0304 90 59    Of blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15  0304 90 61    Of Alaska pollack (Theragra chalcogramma) 15 15  0304 90 65    Of swordfish (Xiphias gladius) 15 15  0304 90 97    Other 15 15 .  0305 Fish , dried , salted or in brine; smoked fish , whether or not cooked before or during the smoking process ; fish meal fit for human consumption : 0305 10 00  Fish meal fit for human consumption 15 13  0305 20 00  Livers and roes , dried , smoked , salted or in brine 15 11  0305 30  Fish fillets , dried , salted or in brine , but not smoked :   Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida: 0305 30 11    Of cod of the species Gadus macrocephalus 18 16  0305 30 19    Other 20 20  0305 30 30   OfPacific salmon (Oncorhynchus spp . ) , Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), salted or in brine 18 15 0305 30 50   Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 18 15  0305 30 90   Other 18 16   Smoked fish , including fillets : 0305 41 00   Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 13  0305 42 00   Herrings (Clupea harengus, Clupea pallasii) 16 10  0305 49   Other:. I || 0305 49 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 16 15  0305 49 20    Atlantic halibut (Hippoglossus hippoglossus) 16 16  0305 49 30    Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 16 14  0305 49 40    Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 14 0305 49 50 Eels (Anguilla spp .) 16 14  0305 49 90    Other 16 14   Dried fish , whether or not salted but not smoked : 0305 51   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus): || 0305 51 10    Dried , unsalted 13 13 H  0305 51 90    Dried , salted 13 13 H  0305 59   Other:    Fish of the species Boreogadus saida: 0305 59 11     Dried , unsalted 13 13 0 )  0305 59 19     Dried, salted 13 13 H  0305 59 30    Herrings (Clupea harengus, Clupea pallasii) 12 12  0305 59 50    Anchovies (Engraulis spp .) 15 10  0305 59 60    Lesser or Greenland Halibut (Reinhardtius hippoglossoides), and Pacific Halibut (Hippoglossus stenolepis) 15 12  (*) Duty exemption for cod of the species Gadus morhua and Gadus ogac falling within subheadings 0305 51 10, 0305 51 90 and 0305 62 00 , and for fish of the species Boreogadus saida falling within subheadings 0305 59 11,0305 59 19and0305 69 10 within the limits of a global annual tariff quota of 25 000 tonnes to be granted by the competent authorities . No L 354/ 32 Official Journal of the European Communities 23 . 12 . 91 1 2 3 4 5 0305 59 70  Atlantic halibut (Hippoglossus hippoglossus) 15   0305 59 90    Other 15 12   Fish, salted , but not dried or smoked and fish in brine: 0305 61 00   Herring (Clupea harengus, Clupea pallasii) 12 12  0305 62 00   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 13 13 (*)  ' 0305 63 00   Anchovies (Engraulis spp .) 15 10  0305 69   Other: 0305 69 10    Fish of the species Boreogadus saida 13 13 (*)  0305 69 20    Lesser or Greenland halibut (Reinhardtius hippoglossoides) and Pacific halibut (Hippoglossus stenolepis) 15 12  0305 69 30    Atlantic halibut (Hippoglossus hippoglossus) 15   0305 69 50    Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 15 11  0305 69 90    Other 15 12  0306 Crustaceans , whether in shell or not, live, fresh , chilled , frozen , dried , salted or in brine; crustaceans , in shell , cooked by steaming or by boiling inwater , whether or not chilled , frozen , dried, salted or in brine:  Frozen: I 030611 00   Rock lobster and other sea crawfish (Palinurus spp. , Panulirus spp . , Jasus spp.) 25 ( 2 )  0306 12   Lobsters (Homarus spp .): I Il 0306 12 10    Whole 25 8 ( 3 )  0306 12 90    Other 25 16  0306 13   Shrimps and prawns: II 0306 13 10    Of the family Pandalidae 18 12  0306 13 30    Shrimps of the genus Crangon 18 18 |- 0306 13 90    Other 18 18  0306 14   Crabs: IIIII 0306 14 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinectes sapidus 18 8 0306 14 30    Crabs of the species Cancer pagurus 18 15  0306 14 90    Other 18 15  0306 19   Other: 0306 19 10    Freshwater crayfish 18 15  0306 19 30    Norway lobsters (Nephrops norvegicus) 14 12  030619 90    Other 14 12   Not frozen: 0306 21 00   Rock lobster and other sea crawfish (Palinurus spp. , Panulirus spp . , Jasus spp.) 25 ( 2 )  0306 22   Lobsters (Homarus spp .): 0306 22 10    Live 25 8 ( 3 )     Other: I 0306 22 91     Whole 25 8 ( 3 )  0306 22 99 Other 25 20  (') Duty exemption for cod of the species Gadus morhua and Gadus ogac falling within subheadings 0305 51 10, 0305 51 90 and 0305 62 00, and for fish of the species Boreogadus saida falling within subheadings 0305 59 11,0305 59 19and0305 69 10 within the limits of a global annual tariff quota of 25 000 tonnes to be granted by the competent authorities. (2 ) See Annex to Regulation (EEC) No 2886/ 89 (GATT concessions). (3 ) Subject to limits and conditions to be determined by the competent authorities. 23 . 12 . 91 Official Journal of the European Communities No L 354/ 33 1 2 3 4 5 0306 23   Shrimps and prawns: 0306 23 10 _ _ _ Of the family Pandalidae 18 12     Shrimps of the genus Crangon: 0306 23 31     Fresh , chilled or cooked by steaming or by boiling in water 18 18  0306 23 39     Other 18 18  0306 23 90    Other 18 18  0306 24   Crabs: l 0306 24 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinectes sapidus 18 8  0306 24 30    Crabs of the species Cancer pagurus 18 15  0306 24 90    Other 18 15  0306 29   Other: 0306 29 10    Freshwater crayfish 18 15  0306 29 30    Norway lobsters (Nephrops norvegicus) 14 12  0306 29 90    Other 14 12  0307 Molluscs , whether in shell or not, live, fresh , chilled, frozen , dried , salted or in brine ; aquatic invertebrates other than crustaceans and molluscs , live, fresh , chilled , frozen , dried, salted or in brine: 0307 10  Oysters: 0307 10 10   Flat oysters (of the genus Ostrea), live and weighing (shell included) not more than 40 g each Free Free  0307 10 90   Other 18 18   Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten: 0307 21 00   Live, fresh or chilled 8 8  0307 29 - - Other: IIliI 0307 29 10    Coquilles St. Jacques (Pecten maximus), frozen 8 8  0307 29 90    Other 8 8   Mussels (Mytilus spp., Pema spp.): || 0307 31   Live, fresh or chilled: lil 0307 31 10    Mytilus spp. 10 10  0307 31 90    Pema spp. 8 8  0307 39 Other: \ 0307 39 10    Mytilus spp. 10 10  0307 39 90    Perm spp. 8 8   Cuttle fish (Sepia officinalis,Rossia macrosoma, Sepiola spp.); and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.): 0307 41   Live, fresh or chilled: \ 0307 41 10    Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) 8 8     Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.): 0307 41 91     Loligo spp., Ommastrephes sagittatus 8 6  0307 41 99     Other 8 8  No L 354 / 34 Official Journal , of the European Communities 23 . 12 . 91 1 2 3 4 5 0307 49   Other:    Frozen: I     Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp .): I 0307 49 11      Of the genus Sepiola other than Sepiola rondeleti 8 8  0307 49 19      Other 8 8      Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.):      Loligo spp.: I 0307 49 31       Loligo vulgaris 8 6  0307 49 33       Loligo pealei 8 6  0307 49 35 ______ Loligo patagonica 8 6  0307 49 38       Other 8 6  0307 49 51      Ommastrephes sagittatus 8 6  0307 49 59      Other 8 8     Other: 0307 49 71     Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp .) 8 8      Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp .): 0307 49 91      Loligo spp., Ommastrephes sagittatus 8 6  0307 49 99      Other 8 8   Octopus (Octopus spp.): I 0307 51 00   Live, fresh or chilled 8 8  0307 59   Other: 0307 59 10    Frozen 8 8  0307 59 90    Other 8 8  0307 60 00  Snails , other than sea snails 6 Free   Other: 0307 91 00   Live, fresh or chilled 11 11  0307 99   Other:    Frozen : 0307 99 11     Illex spp . 8 8  0307 99 13     Striped venus and other species of the family Veneridae 8 8  0307 99 19     Other aquatic invertebrates 14 11  0307 99 90    Other 16 11  0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3 , unfit for human consumption : 0511 91   Products of fish or crustaceans , molluscs or other aquatic invertebrates; dead animals of Chapter 3 : 0511 91 10    Fish waste Free Free  0511 91 90    Other Free  C ) Sec Annex to Regulation (EEC) No 2886/89 (GATT concessions). 23 . 12 . 91 Official Journal of the European Communities No L 354 / 35 1 2 3 4 5 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs:  Fish, whole or in pieces , but not minced: 1604 1100   Salmon 20 5,5  1604 12   Herrings: \ 1604 12 10    Fillets , raw, merely coated with batter or breadcrumbs, whether or not prefried in oil , deep frozen 18 15  1604 12 90    Other 23 20  1604 13   Sardines, sardinella and brisling or sprats : I 1604 13 10    Sardines 25 25  1604 13 90    Other 25 20  1604 14   Tunas , skipjack and bonito (Sarda spp.): 1604 14 10    Tunas and skipjack 25 24  . 1604 14 90    Bonito (Sarda spp .) 25 25 .  1604 15   Mackerel : II 1604 15 10    Of the species Scomber scombrus and Scomber japonicus 25 25  1604 15 90    Of the species Scomber australasicus 25 20  1604 16 00   Anchovies 25   1604 19   Other: || 1604 19 10    Salmonidae , other than salmon 20 7  1604 19 30    Fish of the genus Euthynnus, other than skipjack [Euthynnus (Katsuwonus) pelamis] 25 « 24  1604 19 50    Fish of the species Orcynopsis unicolor 25 25     Other: IIII 1604 19 91     Fillets , raw, merely coated with batter or breadcrumbs, whether or not prefied in oil , deep frozen 18 15  1604 19 99     Other 25 20  1604 20  Other prepared or preserved fish : 1604 20 10   Of salmon 20 5,5  1604 20 30   Of Salmonidae , other than salmon 20 7  1604 20 40   Of anchovies 25   1604 20 50   Of sardines , bonito , mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 25 25 1604 20 70   Of tunas , skipjack or other fish of the genus Euthynnus 25 24  1604 20 90   Of other fish 25 20  1604 30  Caviar and caviar substitutes : I 1604 30 10   Caviar (sturgeon roe) 30 30  1604 30 90   Caviar substitutes 30 30  1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved : I 1605 10 00  Crab 20 16  1605 20 00  Shrimps and praws 20 20  1605 30 00  Lobster 20 20  1605 40 00  Other crustaceans 20 20  No L 354/36 Official Journal of the European Communities 23 . 12 . 91 1 2 3 4 5 1605 90  Other: 1605 90 10   Molluscs 20 20  1605 90 90 1902   Other aquatic invertebrates Pasta , whether or not cooked or stuffed (with meat or other substances) or otherwise prepared , such as spaghetti , macaroni , noodles, lasagne , gnocchi, ravioli , cannelloni; couscous , whether or not prepared: 26 26  Uncooked pasta, not stuffed or otherwise prepared: 1902 20  Stuffed pasta, whether or not cooked or otherwise prepared: \ I 1902 20 10   Containing more than 20 % by weight of fish , crustaceans , molluscs or other aquatic invertebrates 17 17 2301 Flours, meals and pellets, ofmeat or meat offal , of fish or ofcrustaceans , molluscs or other aquatic invertebrates , unfit for human consumption; greaves : 2301 20 00  Flours, meals and pellets, of fish or of crustaceans , molluscs or other aquatic invertebrates 5 2  23 . 12 . 91 Official Journal of the European Communities No L 354 / 37 ANNEX VIII CORRELATION TABLE Regulation (EEC) No 3796 / 81 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4 Article 4 Article 5 Article 5 Article 6(1 } Article 6 ( 1 ) Article 6 (2) first subparagraph (a) Article 6 (2 ) Article 6 (2) first subparagraph (b)  Article 6 (2) second subparagraph  - Article 6 (2) third subparagraph  Article 6 (2) fourth subparagraph  Article 6 (3 ) Article 6 (3 ) Article 6 (4) Article 6 (4 ) Article 6 (5 ) Article 6 (5 ) Article 6 (6) Article 6 (6 ) Article 7 Article 7 Article 8 Article 8 Article 9 Article 9 Article 10 Article 10 Article 11 Article 11 Article 12 Article 12 Article 13 Article 13 Article 14 (1 ) Article 14 ( 1 ) Article 14 (2) Article 14 (2 ) Article 14 (3 )  Article 14 (4)  Article 14 (5 ) ( a ) first indent Article 14 (3 ) ( a ) first indent Article 14 (5 ) (a ) second indent Article 14 (3 ) ( a ) second indent Article 14 (5 ) (a ) third indent Article 14 (3 ) ( a ) third indent Article 14 (5 ) ( a ) fourth indent  Article 14 (5 ) (b) Article 14 (3 ) (b ) Article 14 (6 ) Article 14 (4 ) Article 14 (7) Article 14 (5 ) Article 14a Article 15 Article 14b Article 16 Article 15 Article 17 Article 16 Article 18 Article 17 Article 19 Article 17a Article 20 Article 18 Article 21 Article 19 Article 22 Article 20 Article 23 Article 21 Article 24 Article 22 Article 25 Article 23 Article 26 No L 354/38 Official Journal of the European Communities 23 . 12 . 91 Regulation (EEC) No 3796 / 81 This Regulation Article 24 Article 27 Article 25 Article 28 Article 26 Article 29 Article 27 Article 30 Article 28 Article 31 Article 29 Article 32 Article 30 Article 33 Article 31 Article 34 Article 32 Article 35 Article 33 Article 36 Article 34 Article 37 Article 35 Article 38 Article 36 Article 39 Article 37 Article 40 Annexes I VII Annexes I VII